United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Norcross, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1880
Issued: December 12, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 5, 2017 appellant filed a timely appeal from a May 12, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish an injury in the
performance of duty on March 27, 2017, as alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the May 12, 2017 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On March 27, 2017 appellant, then a 47-year-old mail carrier, filed a traumatic injury claim
(Form CA-1), alleging that he was in a motor vehicle accident that day while in the performance
of duty. He noted that his vehicle was hit from behind and sustained back pain. Appellant stopped
work the next day, March 28, 2017. On the reverse side of the claim form, the employing
establishment indicated that the injury was caused by a third party.
In support of his claim, appellant submitted a position description.
On March 28, 2017 Dr. Francine Fields, a Board-certified family practitioner, diagnosed
strain of neck muscle and asserted that appellant had been rear-ended by a small car at work. She
indicated that appellant was wearing his seatbelt and the truck was stationary. The small car was
totaled. Dr. Fields noted that no emergency services were needed.
In a separate March 28, 2017 report, Dr. Fields referred appellant to physical therapy for
strain of muscle, fascia and tendon at neck level.
In another March 28, 2017 report, Dr. Fields released appellant to work that day with the
following restrictions: lifting up to 10 pounds occasionally for three hours per day;
pushing/pulling up to 10 pounds occasionally for three hours per day; and no driving due to
functional limitations.
On March 28, 2017 Neal Barot, a physical therapist, diagnosed cervical strain and asserted
that appellant was involved in a motor vehicle accident on March 27, 2017 in which he was rearended.
In an April 7, 2017 development letter, OWCP notified appellant of the deficiencies of his
claim and attached a questionnaire for completion by appellant and requested a complete copy of
any investigation made by the State Highway Patrol, by other law enforcement officers, or by the
employing establishment. It afforded him 30 days to submit additional evidence and respond to
its inquiries.
In response, appellant submitted physical therapy reports dated March 29 and 31, 2017.
In two reports dated March 31, 2017, Dr. Rhonda King, an occupational medicine
specialist, diagnosed strain of muscle, fascia and tendon at neck level and thoracic myofascial
strain. She asserted that appellant had been seen for a recheck of injuries. Appellant stated that
he was tolerating modified duty and believed that he could perform his regular duties. He also
noted his belief that physical therapy worsened his condition. Dr. King released appellant to
regular duty on March 31, 2017.
In two reports dated April 6, 2017, Barry Parker, a physician assistant, diagnosed strain of
muscle, fascia and tendon at neck level and thoracic myofascial strain. He stated that appellant
had presented with a self-reported strain of neck. Mr. Parker released appellant to regular duty
that day.

2

By decision dated May 12, 2017, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish that the claimed injury occurred on March 27,
2017, as alleged. It noted that appellant failed to respond to its development questionnaire and
failed to provide copies of any accident reports made by law enforcement or the employing
establishment to support that he was injured in the performance of duty.
LEGAL PRECEDENT
FECA provides for the payment of compensation for the disability or death of an employee
resulting from a personal injury sustained while in the performance of duty.3 The phrase sustained
while in the performance of duty has been interpreted by the Board to be the equivalent of the
commonly found requisite in workers’ compensation law of arising out of and in the course of
employment. In the course of employment deals with the work setting, locale, and time of injury,
whereas, arising out of the employment encompasses not only the work setting, but also the
requirement that an employment factor caused the injury.4
To occur in the course of employment, in general, an injury must occur: (1) at a time when
the employee may reasonably be said to be engaged in his or her master’s business; (2) at a place
where the employee may reasonably be expected to be in connection with the employment; and
(3) while the employee was reasonably fulfilling the duties of his or her employment or engaged
in doing something incidental thereto.5
In determining whether an injury occurs in a place where the employee may reasonably be
or constitutes a deviation from the course of employment, the Board will focus on the nature of
the activity in which the employee was engaged and whether it is reasonably incidental to the
employee’s work assignment or represented such a departure from the work assignment that the
employee becomes engaged in personal activities unrelated to his or her employment.6
Once an employee establishes that he or she sustained an injury in the performance of duty,
he or she has the burden of proof to establish that any subsequent medical condition or disability
for work, for which he or she claims compensation, is causally related to the accepted injury.7
ANALYSIS
The Board finds that appellant has not established that the motor vehicle accident on
March 27, 2017 occurred while he was in the performance of his federal employment.

3

5 U.S.C. § 8102(a). See also P.S., Docket No. 08-2216 (issued September 25, 2009).

4

A.K., Docket No. 09-2032 (issued August 3, 2010); C.O., Docket No. 09-0217 (issued October 21, 2009).

5

T.F., Docket No. 08-1256 (issued November 12, 2008). See also Roma A. Mortenson-Kindschi, 57 ECAB
418 (2006).
6

See T.C., Docket No. 16-1070 (January 24, 2017).

7

Michael E. Smith, 50 ECAB 313 (1999).

3

It is the employee’s burden of proof to submit sufficient evidence necessary for OWCP to
make a determination as to whether he was in the course of federal employment at the time of the
incident.8 As an off-premises employee, a mail carrier performs service away from the employer’s
premises.9 The evidence of record must, therefore, establish that the injury occurred at a place the
employee was expected to be during the time of injury.
Appellant was provided opportunity to establish that his alleged injury occurred in the
performance of duty. In its April 7, 2017 letter, OWCP advised appellant to provide details which
would clarify whether the March 27, 2017 accident occurred in the performance of duty. It
afforded him 30 days to complete a questionnaire, which provided a series of questions regarding
the factual circumstances of the alleged incident, and submit a copy of any investigations made by
the police or the employing establishment.
The Board finds, however, that appellant did not complete the questionnaire or submit
copies of any investigations regarding the motor vehicle accident as requested. Moreover, there
are no witness statements in the evidence of record to corroborate appellant’s claim that he was in
the performance of duty when he was injured. Other than noting that he had sustained injuries due
to being involved in a motor vehicle accident on March 27, 2017 in his Form CA-1, appellant
failed to provide any specific details of where and how the injury occurred so that it could be
determined whether his injury occurred in the performance of duty. Accordingly, the Board finds
that appellant failed to provide sufficient evidence to establish that he sustained an injury on
March 27, 2017 while in the performance of duty.10
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury in the
performance of duty on March 27, 2017, as alleged.

8

T.S., Docket No. 09-2184 (issued June 9, 2010). See also Ricky A. Paylor, 57 ECAB 568 (2006).

9

See C.R., Docket No. 17-0065 (issued March 28, 2017); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Performance of Duty, Chapter 2.804.5(a) (August 1992).
10
As appellant has failed to establish that the injury occurred in the performance of duty, the Board need not address
the medical evidence of record. Marlon Vera, 54 ECAB 834 (2003).

4

ORDER
IT IS HEREBY ORDERED THAT the May 12, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 12, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

